Citation Nr: 1722308	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the Veteran's noncompensable rating for bilateral hearing loss.  

In October 2013, the Board remanded the claim for further development.  For the reasons explained below, the Board finds that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran demonstrated, at worst, level III hearing acuity in his right ear and level III hearing acuity in his left ear.
 

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, DC 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on May 20, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs; VA and private treatment records; and VA examinations in April 2008, December 2008, and May 2015.  Moreover, statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

In October 2013, the Board remanded the claim to schedule the Veteran for a new VA examination to determine the severity of his bilateral hearing loss and obtain any outstanding VA treatment records pertinent to the claim.  Pursuant to the Board's remand instructions, the Agency of Original Jurisdiction (AOJ) scheduled the Veteran for a VA examination in May 2015, associated additional VA treatment records in 2015, and issued a supplemental statement of the case in June 2015.  While the Board notes that the Veteran submitted additional evidence after the issuance of the SSOC, the new evidence is not pertinent to the claim and a remand is not necessary.  The Board therefore finds that there has been substantial compliance with the Board's prior remand order, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268, where the Board's remand instructions were substantially complied with).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Increased Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If impaired hearing is service-connected in only one ear, the nonservice-connected ear is a Roman numeral designation of I.  38 C.F.R. § 4.85(f).

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In the present case, the Veteran contends that he should receive a compensable rating for his bilateral hearing loss.

A February 2008 private audiological evaluation reflects puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
50
55
60
LEFT
50
50
55
60

Puretone averages were 50 decibels for the right ear, and 50 decibels for the left ear Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and of 100 percent in the left ear, however it is not clear whether the Maryland CNC word list was used.  As such, the Board finds that the February 2008 evaluation is inadequate for VA rating purposes.  In this regard, the Board notes that clarification of private medical reports is required only when "a private medical report is the only evidence on a material issue, and material medical evidence can no longer be obtained as to that issue, yet clarification of a relevant, objective fact would render the private medical report competent for the assignment of weight." Carter v. Shinseki, 26 Vet. App. 534, 545 (2014), vacated on other grounds by Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015) (citing Savage v. Shinseki, 24 Vet.App. 259, 267-70 (2011)); Savage, 24 Vet.App. at 270 (specifically limiting this duty to situations where "the missing information is relevant, factual, and objective-that is, not a matter of opinion" but also noting that, when it is applicable, the duty to clarify "includes medical examination reports of all kinds").  As shown below, that is not the case here.

At his April 2008 VA examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
55
50
55
65
LEFT
50
55
55
65

Puretone averages were 56 decibels for the right ear, and 56 decibels for the left ear Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and of 92 percent in the left ear.  The Veteran reported that he has decreased hearing bilaterally, but the examiner did not address how the Veteran's hearing loss impacted his activities of daily living.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level I hearing impairment in both the right and left ear.  38 C.F.R. § 4.85(f).  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

At his December 2008 VA examination, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
115
105
115
105
LEFT
75
100
100
110

Puretone averages were 110 decibels for the right ear, and 96.3 decibels for the left ear Speech audiometry revealed speech recognition ability of 12 percent in the right ear, and of 24 percent in the left ear.  The Veteran reported that he has to look at the person who he is talking to understand, and if two or more people are talking he cannot understand the conversation.  The examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, even in a quiet environment, as it would be very difficult for the Veteran to understand speech, or even know that it was present, without visual cues.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level XI hearing impairment in both the right and left ear.  38 C.F.R. § 4.85(f).  Applying the results to Table VII, a 100 percent disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

A January 2010 VA examination report did not provide any puretone thresholds or speech audiometry because the Veteran "could not or would not provide reliable and valid hearing test results."  The examiner noted that the response to the spondee words were inconsistent, "sometimes responding and sometimes not."  The Veteran also gave "many one word responses to spondees," and his "voluntary pure tone thresholds were beyond the limits of the audiometer despite ipsi- and contralateral reflexes being present at 500 and 1000 Hz."  The examiner also noted that the Veteran responded to unaided conversation during the examination.

A September 2014 private audiological examination did not provide detailed puretone thresholds in decibels, but noted that puretone averages were 33 decibels for the right ear, and 30 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear, and of 80 percent in the left ear.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level III hearing impairment in both the right and left ear.  38 C.F.R. § 4.85(f).  Applying the results to Table VII, a noncompensable percent disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

A March 2015 private audiological examination did not provide detailed puretone thresholds in decibels, but noted that puretone averages were 36 decibels for the right ear, and 33 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear, and of 83 percent in the left ear.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level I hearing impairment in the right ear and Level II hearing impairment in the left ear.  38 C.F.R. § 4.85(f).  Applying the results to Table VII, a noncompensable percent disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

At his May 2015 VA examination, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
60
75
LEFT
20
35
50
85

Puretone averages were 51 decibels for the right ear, and 48 decibels for the left ear Speech audiometry revealed speech recognition ability of 94 percent in the right ear, and of 96 percent in the left ear.  The Veteran reported that it was difficult to hear conversations in a group setting, as well as hearing over noise on the phone.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level I hearing impairment in both the right and left ear.  38 C.F.R. § 4.85(f).  Applying the results to Table VII, a noncompensable percent disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

The Board notes that the May 2015 VA audiological examination report noted above describes the effects of the Veteran's hearing impairments on his daily life, consistent with the requirements of Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board acknowledges that the December 2008 VA examination report indicates severe to profound sensorineural hearing loss.  However, the Board notes that contemporaneous treatment records, to include mental health records, do not reflect hearing loss of such a severe nature.  Mental health records reflect the Veteran's anxiety and frustration over his hearing impairment, but do not indicate that the Veteran's hearing loss of such severity as to render him deaf.  To the contrary, the Veteran was oriented during his evaluations and the examiner did not note any significant hearing impairment.  In addition, a November 2009 VA treatment record documents an unremarkable examination of the ear/nose/throat, and the January 2010 VA examiner specifically noted that the Veteran responded unaided to conversation.  Further, while the December 2008 VA examiner did not indicate that the results were invalid, the Board notes that there is a significant threshold difference in hearing impairment between the February 2008 private evaluation and the December 2008 VA examination over a period of only nine months.  In addition, the January 2010 VA examiner found that the Veteran was unreliable and inconsistent in his responses, and the September 2014 and March 2015 private evaluations, as well as the May 2015 VA examination all reflect similar levels of impairment to the February 2008 private examination.  Therefore, when taking into consideration the contemporaneous evidence of record, the Board finds that the December 2008 VA examination holds less probative weight than the April 2008, September 2014, March 2015, and May 2015 audiological evaluations.  

As the April 2008 and May 2015 VA examinations, and the September 2014 and March 2015 private audiological evaluations all resulted in a noncompensable rating for bilateral hearing loss, a compensable rating is not warranted for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  In addition to objective audiological testing, the May 2015 VA examiner elicited from the Veteran the functional effects of his hearing loss.  See Martinak, 21 Vet. App. at 447.  Moreover, although the Veteran indicated that he had difficulties hearing conversations in group settings and hearing over noise on the phone, these are manifestations of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  The criteria thus contemplate the symptoms and remand for referral for extraschedular consideration is not required.

Further, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due the Veteran's service-connected bilateral hearing loss disorder cannot be inferred, inasmuch as there is no suggestion in the record or by the Veteran that he is unemployable due to his service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has not contended, and the evidence does not show, that his hearing loss symptoms prevent him from being gainfully employed. 


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


